John M. Kellogg, P. J. (dissenting):
I fear we are overlooking sections 20 and 68 of the Workmen’s Compensation Law. The former provides, in substance, that the decision of the Commission shall be final as to all questions of fact; the latter that the Commission is not bound by common-law or statutory rules of evidence, or by technical or formal rules of procedure, except as provided in that law, “ but may make such investigation or inquiry or conduct such hearing in such manner as to ascertain the substantial rights of the parties.”
We cannot say that the certificate of death is entirely hearsay evidence. It is a certificate required by law (Public Health Law, §§ 373, 377 and 394; Greater New York Charter, §§ 1179, 1203, 1238,1570 et seq.) and is evidence even in an ordinary action. (Code Civ. Proc. § 922.) We are not acting upon a mere presumption created by the statute, which may disappear when evidence to the contrary is produced, but upon a certificate of death, made and filed according to law, and which is legal evidence in all courts. Since the origin of the Workmen’s Compensation Law such certificates have always been given probative force by the Commission. If the company’s physician, by paid testimony which the Commission does not credit, can absolutely annihilate the death certificate which the Commission believes to be true, it is a startling proposition. The Commission, when the case is closed, may consider all the evidence, and is to weigh the evidence, and any evidence legally received may be given such force and effect as it deserves, especially since this law provides that the Commission’s findings of fact are final. We cannot repeal any part of the statute, but must enforce every part of it according to its real spirit.
*316The certificate was complete in itself and was properly certified. After the assistant registrar of records certified the certificate to be a true copy of the one on file, there was printed upon the blank below his signature a statement that the department of health does not certify to the truth of the statements made in the death certificate, as no inquiry as to the facts had been provided for by law. This means that it was the certificate of the physicians making it and that the board itself was not responsible for the facts certified. That note did not belittle in any way the force which the statute gave to the death certificate.
The question before the Commission was not whether the death was the result of a chronic cardiac valvular disease, but was whether death was the result of the injury sustained. The facts are very simple. The employee was leading three horses from the stable; one “ got wild ” and they pushed him down and trampled upon him, injuring him severely in,several places, dislocating his shoulder, fracturing his arm and injuring him about the chest, leaving a black mark thereon about the size of a small plate, indicating that a horse had jumped upon it. There were several other black marks upon his body, and upon one arm the mark of a horse’s shoe was apparent. He had worked continuously up to that time and was apparently in good health. After the injury he was unable to do anything, suffering pain all the while, especially in the chest, and complaining that he was injured internally and wanting an X-ray taken so that he could see what was the matter inside his chest. The company’s physician, who examined him shortly after the injury, swears that he found no trouble with the heart, and he thinks the death certificate does not properly state the cause of death. He is unable, however, to give any cause himself. The widow testified that the doctor made no examination of the chest or heart, but simply came in and looked at the patient and told him he would be all right in a few days, giving him no medicine. He apparently was there as a witness for the insurer and not as a doctor for the patient. Dr. Smith’s evidence is discredited by the death certificate, the testimony of the widow and by the death under circumstances which seem to show that the death certificate was right and the doctor wrong. It is difficult to see how the Commission could *317have found otherwise than that the death resulted from the injury. But we are not interested in that question; the sole question before us is, was there some evidence which tends to sustain the award? If so, it is conclusive.
The Commission, in its findings, refers to the cause of death as stated in the certificate, but its conclusion is that the injuries sustained “ so aggravated a previously existing heart lesion as to bring about decompensation and an acute condition which resulted in the death.” The fact that he was in apparent good health prior to the injury, and that the wife knew of no heart trouble, is not of much significance. I favor an affirmance.
Award reversed and matter remitted to the Commission.